FILED
                                                                                  May 12, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




In re B.D. and A.D.

No. 21-0835 (Wood County 20-JA-169 and 20-JA-170)



                               MEMORANDUM DECISION


       Petitioner Grandmother A.L., by counsel Nancy McGhee, appeals the Circuit Court of
Wood County’s September 16, 2021, dispositional order terminating her custodial and
guardianship rights to B.D. and A.D. 1 The West Virginia Department of Health and Human
Resources (“DHHR”), by counsel Patrick Morrisey and Michael L. Jackson, filed a response in
support of the circuit court’s order. The guardian ad litem (“guardian”), Garrett C. Villers, filed a
response on the children’s behalf in support of the circuit court’s order. On appeal, petitioner
argues that the circuit court erred in terminating her custodial and guardianship rights when the
DHHR failed to prove by clear and convincing evidence that she could not correct the conditions
of abuse and neglect in the near future.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In August of 2020, the DHHR filed an abuse and neglect petition against petitioner after
receiving a referral that she was abusing methamphetamine in the children’s presence and was not
supervising them. Upon investigating the referral, the Child Protective Services (“CPS”) worker
interviewed petitioner, who denied methamphetamine use but admitted using marijuana. The
worker observed the home to be unclean with a filthy and malodorous bathroom containing a full
and unflushed commode due to the lack of water service to the apartment. The worker observed
urine-soaked clothes laying in the hallway, and petitioner stated that she threw those clothes in a

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
pile because A.D. was not potty-trained. There were dirty dishes piled in the kitchen area, and flies
everywhere. The worker observed that the children had no structure or discipline and observed
petitioner yelling and cursing at the then three- and five-year-old children, calling them “assholes,”
“little sh*ts,” and “little f***ers.” Once outside of the foul-smelling apartment, the worker
observed the two children sticking their hands in the gas tank of a lawn mower and attempting to
start it. Petitioner did nothing to stop these actions. In its petition, the DHHR further explained that
petitioner obtained guardianship of the children in August of 2018 due to her daughter’s (the
mother’s) drug abuse and that the children had lived with her since that time. Upon petitioner’s
failure to successfully comply with an in-home safety plan, the DHHR removed the children from
the home. Police were dispatched to aid in the removal, and petitioner and her adult son openly
cursed and threatened the CPS worker. The DHHR filed the underlying petition alleging that
petitioner failed to provide appropriate housing, mentally and emotionally abused the children,
and abused illicit substances.

        The circuit court held an adjudicatory hearing in early September of 2020, wherein
petitioner did not contest the allegations in the petition. Specifically, petitioner admitted that “she
has a substance abuse issue that has inhibited her ability to appropriately care for the children.”
The circuit court accepted petitioner’s stipulation and adjudicated her as an abusing parent. 2 On
September 14, 2020, the court granted petitioner a post-adjudicatory improvement period, the
terms of which included the following: 1) attend all multidisciplinary team (“MDT”) meetings; 2)
complete all services as required by the MDT, such as parenting education sessions, adult life skills
classes, individualized therapy, and drug screens; 3) undergo a parental fitness and substance abuse
evaluation; 4) demonstrate the ability and knowledge to appropriately parent, supervise, and
protect the children; and 5) obtain and maintain a clean, safe, stable, and appropriate living
environment.

        In November of 2020, the court held a review hearing and found that petitioner was
compliant with the terms and conditions of her improvement period. This is in spite of the fact
that, prior to the hearing, the DHHR submitted a report indicating that petitioner tested positive
for methamphetamine on August 31, 2020, September 3, 2020, September 10, 2020, and October
13, 2020. All positive results were confirmed by independent laboratories.

        Petitioner completed her parental fitness evaluation in December of 2020. The evaluation
stated that petitioner was “unwilling to even acknowledge substance abuse issues or parenting
issues therefore the likelihood of changing a problem that is not acknowledged is considered to be
poor.” By December of 2020, the court ordered that petitioner’s visits with the children be
increased as she had been generally complying with services. At a review hearing in February of
2021, the court extended petitioner’s improvement period, finding that she had been compliant
with its terms and conditions and had made some improvements. At this hearing, the court admitted
the results from petitioner’s substance abuse evaluation from Westbrook Health Services, which
concluded that petitioner met the criteria for substance abuse disorder. According to the record,


       2
        West Virginia Code § 49-1-201 defines an “abusing parent” as “a parent, guardian, or
other custodian . . . whose conduct has been adjudicated by the court to constitute child abuse or
neglect as alleged in the petition charging child abuse or neglect.” (Emphasis added.)


                                                   2
petitioner failed to submit to drug screens on January 15, 2021, and February 4, 2021, which were
deemed administrative positive drug screens.

         By March 1, 2021, the DHHR agreed to attempt a trial reunification with petitioner.
However, unbeknownst to the MDT, petitioner was two months behind on rent and the landlord
sued her for eviction at a hearing held in magistrate court on March 5, 2021.The magistrate
awarded possession of the property to the landlord by April 9, 2021. The MDT was notified of
petitioner’s impending eviction on approximately March 9, 2021. The CPS worker gave petitioner
a list of potential housing solutions to contact prior to her eviction. On March 11, 2021, the DHHR
received a referral that the children were left outside of the apartment unsupervised. On March 23,
2021, the guardian and the CPS worker performed a home visit. They observed that the state of
the apartment was regressing to pre-petition conditions by having dirty dishes in the sinks, clutter
about the residence, numerous cigarette butts sitting in an ashtray on the floor, and some safety
concerns.

        On April 7, 2021, the guardian and the CPS worker again visited the home while petitioner
was in the process of packing her items. Petitioner’s adult son was residing in the apartment and
openly admitted to them that he smoked marijuana while living there. The guardian observed the
children to be dirty and in need of bathing. During this two-hour visit, the guardian and the worker
attempted to work with petitioner to plan for new suitable housing. However, petitioner was
unmotivated, blamed the landlord and the magistrate for her problems, and would not agree to use
public transportation to look for other housing. At that time, the guardian and the worker agreed
that the children should be removed as there was no suitable and stable housing for them.

         The DHHR filed its motion to terminate petitioner’s improvement period on April 21,
2021, stating that petitioner had last attended therapy in February of 2021, was evicted for
nonpayment of rent, was not motivated to find other housing “after being given multiple chances
and help,” allowed an inappropriate person to care for the children, associated with active drug
abusers, tested positive for methamphetamine during the trial reunification, and allowed the
housing conditions to return to pre-petition state. The DHHR elaborated that petitioner had a full
month to search for and obtain new housing after the landlord gave her an eviction notice, and that
the assigned CPS worker “worked diligently” with petitioner to attempt to find a new residence.
Specifically, the worker found a location that would accept petitioner as well as a housing voucher
for first month’s rent and told petitioner to call that day to reserve the housing. However, petitioner
failed to timely call the owner of the new location and the property was rented to another. The
DHHR further stated the petitioner failed to timely fill out housing applications for two subsidized
housing communities. Additionally, the DHHR stated that during the guardian and CPS worker’s
visit on April 7, 2021, petitioner was very uncooperative and defensive when discussing a new
plan for housing, and the adult son living in the home became so angry that he punched a hole in
the bathroom door. This aggressive incident took place in front of the children and visibly upset
them. When the children were removed, law enforcement officers intervened when petitioner’s
estranged husband appeared and threatened the CPS worker.

        In April of 2021, the court held a review hearing and the DHHR presented evidence in
support of termination of petitioner’s improvement period. The DHHR introduced five drug screen
results from petitioner’s saliva swab samples, collectively as one exhibit, which samples were

                                                  3
collected while the children were in petitioner’s care from late March to April of 2021. Petitioner
tested positive for methamphetamine on three screens as well as tetrahydrocannabinol (“THC”) on
one screen. Petitioner objected to the validity of the three positive drug screens, but not the two
negative drug screens. Petitioner alleged tampering with the saliva samples and stated that she
intended to subpoena the provider who took the samples for the next hearing. The court admitted
the exhibit, noting that it was subject to future questioning. The court addressed the parties
regarding finding another method of drug testing for petitioner, and the DHHR proffered that it set
up the at-home saliva drug testing to benefit petitioner as she had no transportation and would not
use public transportation. The court then changed petitioner’s at-home saliva drug testing to in-
person urine drug testing at a drug testing center. Notably, later in the hearing, on cross-
examination petitioner denied having a drug problem and stated that she “picked up” using
methamphetamine after the children’s first removal. The court then set the matter for disposition.

        The court held a dispositional hearing in May of 2021. The psychologist who performed
petitioner’s parental fitness evaluation testified that petitioner denied a history of substance abuse
but acknowledged that she went on a “fourteen-day meth[amphetamine] binge” after the children
were initially taken. Petitioner denied parental deficits and generally minimized any negative
issues, including the lack of running water and the condition of the home at the time of the
children’s initial removal. Another witness testified that she saw the young children outside of the
home unsupervised on March 11, 2021—during petitioner’s trial reunification.

       Prior to the final dispositional hearing, the DHHR submitted a report stating that petitioner
had moved in with her estranged husband and her son who previously admitted to regular
marijuana use. However, the home was owned by petitioner’s elderly father-in-law. This home
had not been considered by CPS as placement because petitioner’s estranged husband had refused
to drug screen or otherwise cooperate in the proceedings, including providing information for a
home study.

        In July of 2021, the circuit court held a final dispositional hearing. The provider who
performed petitioner’s in-home saliva drug tests in March and April of 2021 testified to her saliva
collection methods, confirmed that she followed protocol for the samples, and denied tampering
with any sample. She further explained that, had any sample not been fully sealed or if it appeared
to have been tampered with, the laboratory would not have accepted it. Petitioner cross-examined
this witness.

        Other providers testified that when they visited petitioner’s residence on several occasions
in early April of 2021, they saw that the floor was covered in dirt, food, and cigarette butts and
that despite several days passage between the visits, the state of the apartment had not changed.
The children’s feet were black and dirty and a vial containing what appeared to be marijuana
residue was found in a bedroom. The assigned CPS worker testified that, prior to removing the
children in April of 2021, she observed petitioner’s apartment to be unclean, cluttered, and unsafe
for the children. She described trying to help petitioner obtain other housing but stated that
petitioner was not motivated to find a new place to live. She also testified that petitioner was
unconcerned with her adult son’s marijuana use in the home. Petitioner did not testify.




                                                  4
        By order entered on September 16, 2021, the court found that despite attempting a trial
reunification, the children were removed a short time later “due to the conditions of the home and
an imminent eviction with nowhere else in place for the children to reside.” The court found by
clear and convincing evidence that petitioner lacked “the ability to safely and appropriately care
for the children” and noted that petitioner had received numerous services, including prior to the
petition’s filing. The court noted that in petitioner’s parental fitness evaluation, she denied having
a substance abuse problem, despite positive drug screens, and she denied any parental deficiencies,
despite evidence to the contrary. Specifically, the court found that petitioner “has continued to be
unable to provide appropriate housing[,] . . . to deny substance abuse, [and] has continued to make
decisions that are not in the best interest of the children and generally showing that she is unable
and/or unwilling to appropriately parent.” The court concluded that there was no reasonable
likelihood that the conditions of abuse and neglect could be substantially corrected in the near
future and that termination of petitioner’s custodial and guardianship rights was necessary for the
children’s welfare. Petitioner now appeals the circuit court’s September 16, 2021, dispositional
order terminating her custodial and guardianship rights to the children. 3

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her custodial and
guardianship rights as the DHHR failed to prove by clear and convincing evidence that she could
not correct the conditions of abuse and neglect in the reasonably near future. According to
petitioner, the only condition of abuse and neglect that needed to be corrected was her substance
abuse. Petitioner bases this on the fact that her stipulation at adjudication was specific to her
substance abuse and inability to care for the children. As such, petitioner argues that she clearly
addressed her substance abuse issues by submitting nearly forty-eight negative drug screens and
maintaining sobriety. Petitioner claims that the three positive drug screens obtained during the trial
reunification with the children were “highly circumspect” and should not have been considered by
the court. In fact, petitioner further claims that she cannot find in the record where the court


       3
       The parents’ parental rights were terminated during the proceedings below. The
permanency plan for the children is adoption by their foster family.
                                                  5
admitted the exhibit containing these drug screens. Petitioner states that “[n]o testimony was
presented by the WVDHHR as to the reliability of saliva testing or the accuracy of its results.”
Petitioner contends that her saliva drug testing was “inexplicably” changed to urine drug testing.
She further notes that her substance abuse evaluation from Westbrook Health Services concluded
that she had not met the criteria for substance abuse disorder. Additionally, petitioner argues that
she improved upon the “extraneous” issues, such as the name calling of the children and the
condition of the home, while also claiming that these issues were “not proven in court.” Finally,
petitioner argues that the DHHR failed to work with her to obtain housing by not allowing the
children to reside with her, her son, and her estranged husband or, in the alternative, at a hotel.

        At the outset, we find that petitioner has fundamentally mischaracterized the record and
conveniently ignores salient facts that undermine her various arguments. To begin, petitioner
attempts to dodge all other conditions of abuse and neglect by claiming that she was only
responsible for addressing her substance abuse. However, petitioner did not contest the allegations
in the petition and the DHHR was not required to prove them at adjudication. Further, petitioner
stipulated that she was unable to care for the children, which is an all-encompassing statement that
easily includes the allegations of her inability to provide a safe and clean home as well as her
mental and emotional abuse of the children. Petitioner claims that these other “extraneous” issues
were not “proven in court” when the DHHR was not required to prove them at adjudication due to
her stipulation. Moreover, petitioner agreed to the terms and conditions of an improvement period,
which included addressing her parenting and adult life skills deficits as well as drug testing to
address her substance abuse. As such, the conditions of abuse and neglect below constituted more
than petitioner’s substance abuse issues.

        Regarding the five saliva drug samples collected during petitioner’s trial reunification with
the children, petitioner is wholly mistaken. The transcript of the April of 2021 hearing clearly
shows that the court admitted the exhibit, noting that petitioner reserved the right to subpoena
witnesses and question the samples at a later hearing. In fact, exactly that occurred at the July of
2021 hearing wherein the DHHR’s witness testified as to her experience with these types of tests,
her chain of custody of the test tubes, and how she administered the saliva swab collections from
petitioner. The provider denied any tampering and explained that the samples would not have been
accepted by the laboratory if there had been evidence of tampering. Notably, petitioner cross-
examined this witness and failed to produce any evidence of the saliva testing’s unreliability or
invalidity. Further, petitioner plays coy that these tests were “inexplicably” changed to urine
testing when the transcript of the April of 2021 hearing clearly shows that the court changed the
testing methods solely based on petitioner’s complaints and objections and not due to any proven
unreliability. It is also worthwhile to note that petitioner took issue only with the positive drug
screens, not the negative drug screens. Upon review, we find that this argument wholly lacks merit,
and petitioner is entitled to no relief in this regard.

        Turning to the court’s ultimate decision to terminate petitioner’s custodial and guardianship
rights, we find no error. West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to
terminate parental, custodial, and guardianship rights upon finding that there is “no reasonable
likelihood that the conditions of neglect or abuse can be substantially corrected in the near future”
and that termination is necessary for the children’s welfare. West Virginia Code § 49-4-604(d)
provides that a circuit court may find that there is no reasonable likelihood that the conditions of

                                                 6
abuse and neglect can be substantially corrected when the abusing parent or guardian has
“demonstrated an inadequate capacity to solve the problems of abuse or neglect on [his or her]
own or with help.”

         Here, despite the granting and extension of an improvement period, as well as a trial
reunification with the children, petitioner failed to address the conditions of abuse and neglect.
“When any improvement period is granted to a [parent] . . . the [parent] shall be responsible for
the initiation and completion of all terms of the improvement period.” W. Va. Code § 49-4-610(4).
Petitioner failed to address an important issue in this case: safe, clean, and suitable housing. The
evidence at the final dispositional hearing was that petitioner had reverted back to failing to clean
the home and allowed clutter and garbage to pile up. Although petitioner claims the mess should
have been excused because she was planning to move, the record belies this as petitioner showed
no intention of finding other housing. The worker testified that she supplied petitioner with
multiple housing options, but petitioner failed to follow through. Petitioner knew that she was two
months behind in rent yet did not communicate this to her worker until she had only one month
left at her current apartment. The record also shows that the DHHR had arranged to pay for
petitioner’s first month of rent had she followed through with its housing options. Instead,
petitioner moved into her elderly father-in-law’s home where her estranged husband and adult son
lived, while knowing that the DHHR could not place the children in this home. Petitioner blames
the DHHR for not allowing the children to stay in a hotel or stay at the father-in-law’s home, but
the CPS worker explained at the final dispositional hearings why these housing options were not
stable enough for the children’s placement.

        Finally, regarding petitioner’s substance abuse, she both claims that she addressed this
condition and argues that she never had a substance abuse problem. Nonetheless, the record
supports a finding that petitioner indeed had an issue with substance abuse as she admitted to
abusing methamphetamine and THC and tested positive for these substances as late as April of
2021 during her trial reunification with the children. Contrary to petitioner’s contentions on appeal,
the record supports a finding that petitioner did not successfully address her substance abuse issues.

        The Court finds that petitioner clearly failed to follow through with the DHHR’s
rehabilitative services to address the conditions of abuse and neglect. Importantly, this constitutes
a situation in which there is no reasonable likelihood that the conditions of abuse and neglect can
be substantially corrected in the near future under West Virginia Code § 49-4-604(c)(3).
Additionally, the record supports the termination of petitioner’s custodial and guardianship rights
as necessary for the children’s welfare as they deserve permanency and stability. According to
West Virginia Code § 49-4-604(c)(6), circuit courts may terminate custodial and guardianship
rights upon these findings.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 16, 2021, order is hereby affirmed.

                                                                                           Affirmed.

ISSUED: May 12, 2022



                                                  7
CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                  8